                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


SECURITIES AND EXCHANGE
COMMISSION,
                                                   2:18-cv-12927
                  Plaintiff,
                                              Hon. Terrence G. Berg
      v.
                                            ORDER DIRECTING
ERNEST J. ROMER, III,                        DEFENDANT TO
                                         COMMUNICATE WHETHER
                  Defendant.              HE WISHES TO ATTEND
                                         HEARING ON MOTION FOR
                                           DEFAULT JUDGMENT



     This is a securities fraud action filed by the United States Securities

and Exchange Commission (“SEC”) against Defendant Ernest J. Romer,

III. Romer was charged with embezzlement and convicted in state court.

He is currently serving an indeterminate sentence of 85 to 240 months.
ECF 15 PageID.49. Defendant was served with the Complaint on

September 26, 2018 but never filed any Answer. No attorney entered an

appearance on behalf of the Defendant, and Defendant has made no effort

to defend this case pro se.

     The SEC accordingly secured an entry of default from the Clerk of

Court, and on March 5, 2019 moved for default judgment under Rule 55
of the Federal Rules of Civil Procedure in the amount of $2,755,737, and
prejudgment interest thereon in the amount of $18,724. ECF No. 15

PageID.56.

     Given the unusual circumstances of this case, in order to ensure

Defendant’s opportunity to be heard on this matter, the Court will hold
an on-the-record hearing on the SEC’s motion for entry of default

judgment on July 17, 2019 at 3:00 p.m.. If Defendant wishes to attend

the hearing, the Court will enter the necessary order to facilitate his
transportation while in custody to the hearing. Accordingly, Defendant is

hereby ORDERED to communicate with the Court by sending a letter

post-marked within 30 days of the date of this Order expressing whether

he wishes to attend the hearing. Should Defendant express no interest in

attending the hearing, or fail to respond as directed, the hearing will

proceed as scheduled by the Court (without Defendant’s presence), and
default judgment may be entered against him in the amount of

$2,755,737, and prejudgment interest thereon in the amount of $18,724.


     SO ORDERED.


Dated: May 9, 2019               s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                   2
